Case 2:20-cv-00014-JPJ-PMS Document 35-5 Filed 12/19/20 Page 1 of 2 Pageid#: 200




                          IN THE UNITED STATES DISTRICT COURT
                                                                                                C
                         FOR THE WESTERN DISTRICT OF VIRGINIA




 MELINDA SCOTT,                )
 PLAINTIFF                     )
 v.                            )                                      Case No. 2:20cv14
                               )
 WISE COUNTY DEPT.             )
  of SOCIAL SERVICES,          )
 et al,                        )
 DEFENDANTS                    )




               MOTION FOR AUTHORIZATION TO FILE ELECTRONICALLY




 COMES NOW, the Plaintiff, pursuant to (D)(3)(a) of the Administrative Procedures of the

 Western District of Virginia, and requests that this court grant permission and authorization to

 the Plaintiff, proceeding pro-se, to file electronically. Plaintiff requests authorization to file

 electronically for the following reasons: (a) to lower the cost of filing as a litigant proceeding

 in forma pauperis and (b) because online users of the Defendant’s website “KiwiFarms.net” are

 scanning and uploading the postmarks on postal mail envelopes filed through the Pacer system to

 put the Plaintiff under surveillance with the attempt to intimidate and harass her.




                                                                                                 1 of 2
                                                                                             2:20CV14
                                                                          Motion to File Electronically
Case 2:20-cv-00014-JPJ-PMS Document 35-5 Filed 12/19/20 Page 2 of 2 Pageid#: 201




 I ASK FOR THIS,




 __/s/ Melinda Scott________________

  Melinda Scott, pro-se
 PO BOX 1133-2014PMB87
 Richmond, VA 23218
 mscottw@gmu.edu
 540-692-2342



                               CERTIFICATE OF SERVICE




 I hereby certify that I have both mailed a copy of this MOTION FOR AUTHORIZATION TO

 FILE ELECTRONICALLY to the Defendant, by counsel, Matthew D. Hardin, VSB #87482

 1725 I Street NW, Suite 300 Washington, DC 20006 and at matthewdhardin@gmail.com on this

 ___17th______ day of DEC., 2020.




                                                   ______/s/Melinda Scott______________

                                                                     Melinda Scott, pro-se
                                                               PO BOX 1133-2014PMB87
                                                                     Richmond, VA 23218
                                                                        mscottw@gmu.edu
                                                                              540-692-2342


                                                                                        2 of 2
                                                                                    2:20CV14
                                                                 Motion to File Electronically
